MORRIS, District Judge.
To the declaration filed herein the defendant has demurred for want of jurisdiction, which is dependent upon diversity of citizenship, the jurisdictional amount being involved. The required diversity of citizenship exists between the parties, but neither is a resident of this district. It is to the want of such residence that the demurrer is really directed. The statute providing that such suit shall be brought only in the district of the residence of either the plaintiff or defendant does not affect the general jurisdiction of the courts but pertains to venue only. It provides a personal exemption or privilege, which may be waived by an unqualified general appearance. St. Louis, etc., R. Co. v. McBride, 141 U. S. 127,130, 11 S. Ct. 982, 35 L. Ed. 659; In re Moore, 209 U. S. 490, 28 S. Ct. 585, 52 L. Ed. 904, 14 Ann. Cas. 1164. Such appearance was entered by the defendant.
The demurrer must be overruled.